WOLF, J.
We reverse the trial court’s imposition of consecutive minimum mandatory sentences for appellant’s two convictions, for assaulting two victims with a firearm, which arose out of the same criminal episode. Appellant displayed, but never fired, his weapon. See State v. Sousa, 903 So.2d 923, 926 (Fla.2005); State v. Christian, 692 So.2d 889, 890-91 (Fla.1997). In addition, there was an insufficient temporal or spatial break to constitute two separate criminal episodes. See Perry v. State, 973 So.2d 1289 (Fla. 4th DCA 2008); Roberts v. State, 990 So.2d 671, 675 (Fla. 4th DCA 2008); Irizarry v. State, 946 So.2d 555 (Fla. 5th DCA 2006). Appellant need not be present for the ministerial act of correcting his sentences.
REVERSED and REMANDED for entry of corrected order.
PADOVANO and ROWE, JJ., concur.